PER CURIAM
*226The Supreme Court in People v. Martinez, 185 Colo. 187, 523 P.2d 120, retained jurisdiction and remanded the matter for a new hearing on a motion to suppress evidence, ruling that, if the evidence was deemed admissible and was not suppressed, the judgment of conviction would be affirmed.
On return to this court from temporary remand, it appears that the motion to suppress the evidence has been withdrawn and that defendant has no objection to the evidence submitted at the trial.
The judgment is affirmed.